Citation Nr: 9918509	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-13 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for numbness in the thighs, 
to include peripheral polyneuropathy claimed as a residual of 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955, and from September 1955 to August 1971.  He had a total 
active service period of 20 years, 4 months, and 3 days. He 
served in Vietnam and his decorations include the Vietnam 
Service Medal and the Vietnam Campaign Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for numbness in both thighs.  The veteran subsequently 
contended that his currently manifested  peripheral 
polyneuropathy is secondary to Agent Orange exposure.  


REMAND

The appellant contends that his current diagnosis of 
peripheral polyneuropathy in the lower extremities is related 
to Agent Orange exposure; therefore, he believes service 
connection is warranted for this disorder.  

The applicable regulations presume that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam era was exposed to certain 
herbicide agents if he has one of the diseases listed in 38 
C.F.R. § 3.309(e), unless there is affirmative evidence to 
the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  In this 
case, the veteran's service personnel records show that he 
served in the Republic of Vietnam during the Vietnam era. 38 
C.F.R. § 3.2 (1998).

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the listing of diseases 
subject to presumptive service connection as a result of 
exposure to certain herbicide agents, adding "acute and 
subacute peripheral neuropathy" to the listing of diseases 
that are subject to presumptive service connection. See 61 
Fed. Reg. 57,586-57,589 (1996).  However, the Board notes 
that pursuant to the standards of the Agent Orange Act, the 
VA has determined that the evidence against an association 
between herbicide exposure and chronic peripheral neuropathy 
outweighed the evidence for such an association and published 
a notice of that determination, including an explanation of 
the scientific basis for that determination, in the Federal 
Register of August 8, 1996. See 61 Fed. Reg. 41422, 41446-47 
(1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, the United States Court of Veterans Appeals 
(Court) has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well- grounded claim. Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

Service medical records show that the veteran was treated for 
numbness in both thighs in August 1956 and April 1957; 
however, neurological examinations were clinically negative 
and no diagnosis was provided at that time.  The veteran was 
neurologically evaluated as normal at the time of his May 
1971 retirement examination.  

Private post-service treatment records show that the veteran 
was treated for numbness and weakness in his lower 
extremities between 1972 and 1975.  A private physician, Dr. 
Batey, noted that during 1973 most of the veteran's problems 
were related to his increased alcohol intake, for which he 
was placed on Antabuse.  Dr. Batey found it that the veteran 
had not had anything (alcoholic) to drink since Antabuse was 
instituted and that the veteran had not experienced any 
neurologic symptoms (felt to be due to a peripheral 
neuropathy) over the past year.  Likewise, the report of a 
February 1975 VA examination shows that the relationship of 
the veteran's current complaints of numbness in the thighs 
and his history of alcoholism was not definitely clear, and 
the examiner indicated that in the past the veteran may have 
had a neuropathy that was associated with chronic and acute 
alcohol intake.  

Beginning in 1997, the veteran has been followed by another 
private physician, Robert F. Allen, M.D., for treatment of 
neurological complaints regarding the lower extremities.  In 
a March 1999 statement, Dr. Allen indicated that in his 
opinion, the veteran has toxic peripheral polyneuropathy 
secondary to exposure to Agent Orange in the Vietnam 
conflict.  It was Dr. Allen's view that there was no other 
plausible explanation for the veteran's symptoms and clinical 
findings.  

Thus, the record is in conflict as to the etiology of the 
veteran's currently manifested peripheral neuropathy.  While 
Dr. Allen found the veteran has peripheral polyneuropathy 
which is related to Agent Orange exposure, he provided no 
basis for this impression save his conclusion that there was 
no other plausible explanation for the veteran's symptoms and 
clinical findings.  However, earlier medical treatment and 
examination reports suggest that the veteran was thought to 
have peripheral neuropathy which was related to his increased 
alcohol intake.  Thus, the Board believes that further 
development is warranted to confirm or refute the diagnosis 
of peripheral neuropathy secondary to Agent Orange exposure.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998). This includes the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefits sought on 
appeal. Littke v. Derwinski, 1 Vet.App. 90 (1991).  The Board 
notes the veteran has not had a VA examination focusing on 
the lower extremities and peripheral neuropathy secondary to 
Agent Orange.  Therefore, on Remand the appellant will be 
afforded a VA examination in order to determine the nature 
and etiology of any current peripheral neuropathy.

The Board also notes that a recent opinion of the VA Office 
of the General Counsel held that the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-058, § 8052, 
prohibits the payment of compensation for a disability that 
is a result of a veteran's alcohol or drug abuse, whether on 
a direct or secondary basis. This law applies to claims, as 
here, filed after October 31, 1990. VA O.G.C. Prec. 02-97 
(Jan. 16, 1997).



Accordingly, this claim is REMANDED to the RO for the 
following actions:

1. The RO should write to the veteran and 
ask him to submit any additional evidence 
in support of his claim that has not 
already been associated with his claims 
file, particularly regarding his exposure 
to herbicide agents in service.  The RO 
should obtain and incorporate into the 
claims files copies of any additional 
treatment records pertaining to the 
veteran's treatment, apart from those 
records which have already been 
associated with the claims folder.

2.  The RO should perform any additional 
development necessary in order to confirm 
that the veteran was exposed to herbicide 
agents in Vietnam.

3.  The RO should schedule the veteran 
for an examination by a VA physician in 
order to confirm or refute that the 
currently manifested peripheral 
neuropathy is secondary to Agent Orange 
exposure.  The examiner must review the 
veteran's claims file and all available 
medical history, to include service 
medical records and post-service 
treatment reports, prior to examining the 
veteran.  Any necessary laboratory or 
other diagnostic tests should be 
performed as part of the examination, and 
all objective findings should be noted in 
detail.  The examining physician should 
be requested to provide a written medical 
opinion, based upon a review of the 
material contained in the claims file as 
well as the current examination of the 
veteran, as to whether the veteran has 
peripheral neuropathy as a result of 
exposure to Agent Orange in service or 
whether his current lower extremity 
problems (and diagnosis of peripheral 
polyneuropathy) are due to some other 
etiology.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached. 

4.  Subsequently, the RO should review 
the claims folder in order to ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented. Specific attention is 
directed to the examination report. If 
the report does not include fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiners for corrective 
action. 38 C.F.R. § 4.2 (1998) (If the 
examination report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.) 
Green v. Derwinski, 1. Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

Thereafter, the RO shall readjudicate the veteran's claim in 
order to determine whether a favorable outcome is now 
warranted.  If the decision remains adverse, the RO should 
provide the appellant and his representative with an 
appropriate supplemental statement of the case, indicating 
that he has a reasonable time to respond, and return the case 
to the Board for further appellate consideration, if 
appropriate.

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted as to the issues that are the subject of this 
REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










